On July 31, 1996, it was the judgment of the Court that Wayne Walksnice be and is hereby committed to the Department of Corrections for a term of ten (10) years for the offense of Felony Assault, for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the recommendation of the Court that the defendant be considered for placement in the pre-release center in Billings, Montana, and the defendant shall successfully complete all the alcohol programs at the center. It is also recommended to the Department of Corrections that as conditions of any parole or early release the defendant shall abide by conditions and provisions as stated in the July 31, 1996 judgment. That, however, five (5) years of defendant’s sentence is hereby suspended on the terms and conditions as stated in the July 31,1996 judgment. Defendant shall receive credit for time served at Missoula County Jail from June 7,1996, through date of sentencing, July 31,1996, in the amount of fifty-five (55) days.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed with prejudice.
Done in open Court this 14th day of November, 1996.
*132Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal